Fourth Court of Appeals
                                San Antonio, Texas
                                      October 8, 2019

                                   No. 04-19-00077-CV

                        Maria Jilma URIBE and Jose Carlos Uribe,
                                      Appellants

                                             v.

 CARRINGTON MORTGAGE SERVICES, LLC, Servicer and Attorney-in-Fact for Wells
  Fargo Bank, N.A., as Trustee, for Carrington Mortgage Loan Trust, Series 2006-NC4 Asset
   Backed Pass Through Certificates, as Assignee and Successor to New Century Mortgage
                                         Corporation,
                                          Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-18492
                         Honorable Renée Yanta, Judge Presiding


                                      ORDER
      The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2019.



                                                  ___________________________________
                                                  Luz Estrada,
                                                  Chief Deputy Clerk